Citation Nr: 1043037	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear disability, 
to include otalgia and hyperacusis, to include as secondary to 
service-connected tinnitus.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for right 
ear disability, to include otalgia and hyperacusis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty from August 1949 to October 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In September 2010, a Travel Board hearing before the undersigned 
was held.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The matters on appeal must be remanded for the following reasons.

With respect to the claims for right ear disability, the Veteran 
asserts that he has a current right ear otalgia and hyperacusis 
condition secondary to his service-connected right ear tinnitus.  
Alternatively, he asserts that right ear otalgia and hyperacusis 
were caused or aggravated by VA treatment for the right ear 
tinnitus in 1998.  The record reflects that the Veteran was 
awarded service connection for tinnitus in a July 2000 rating 
decision, on the basis that that such tinnitus was due to in-
service acoustic trauma. 

The record also reflects multiple VA outpatient records and 
examination reports regarding the Veteran's claims for right ear 
disability.  However, the evidence provided by such records and 
examination reports is inconclusive and conflicting.  In July 
2005, the Veteran was diagnosed as having right ear otalgia 
associated with noise.  The report of an October 2006 VA ear 
examination report indicates the examiner's opinion that, while 
tinnitus was likely related to military noise exposure, the 
Veteran did not appear to have otologic disease, and that a more 
likely explanation for his right ear pain was temporomandibular 
joint (TMJ) dysfunction.  However, the report of a later October 
2006 VA dental and oral examination indicates the opinion of the 
examiner that chronic right ear pain was not related to TMJ 
dysfunction, because there was no clinical evidence of TMJ 
dysfunction.

Also, regarding the Veteran's assertion that right ear otalgia 
and hyperacusis were caused or aggravated by VA treatment for 
right ear tinnitus in 1998, the record reflects that in 1998 the 
Veteran participated in a VA tinnitus study, but that he withdrew 
in July 1998 because he believed that the testing had aggravated 
his tinnitus and had resulted in stiffness of the neck and right 
shoulder.  The report of an October 2007 VA ear disease 
examination indicates the opinion of the examiner that the 
complaints of right otalgia did not appear to be related to any 
actual otologic disease, but the examiner could not comment on 
whether his pain was related to the study group for tinnitus in 
which the Veteran participated in 1998 without resorting to mere 
speculation, as this would be very unusual.

Moreover, the report of a November 2008 VA examination indicates 
a diagnoses of bilateral sensorineural hearing loss, associated 
subjective tinnitus, otalgia, and hyperacusis.  The examiner 
opined that the Veteran's hearing loss and tinnitus were caused 
by acoustic trauma during service.  However, the report contains 
no opinion regarding the etiology of any right ear otalgia or 
hyperacusis.

In light of the conflicting and inconclusive medical evidence of 
record, an additional medical opinion would be useful in 
resolving the Veteran's claims regarding the nature and etiology 
of his claimed right ear disability.  Such VA examination should 
include an opinion as to whether right ear otalgia or hyperacusis 
is related to his service-connected tinnitus or hearing loss (for 
which he is also service-connected), his participation in the 
1998 VA tinnitus study, or any in-service noise exposure or other 
in-service event.

With respect to the Veteran's claim for a psychiatric disability, 
he asserts that such  condition is secondary to his service-
connected tinnitus and hearing loss, and also secondary to the 
right ear otalgia and hyperacusis for which he seeks service 
connection.

Again, the medical evidence on this question is conflicting and 
inconclusive.  The report of an April 2007 VA mental disorders 
examination indicates that the Veteran had no psychiatric 
diagnosis.  However, a letter dated in July 2008 from a private 
physician indicates the opinion that the Veteran had depression 
and anxiety related to tinnitus and severe hearing loss.  The 
report of a November 2008 VA examination also indicates that, 
while the Veteran had some symptoms of depression and anxiety, he 
did not meet the diagnostic criteria for depression and anxiety 
as chronic psychiatric disorders.  However, a letter dated in May 
2009 from the Veteran's VA counseling therapist and VA 
psychologist indicates that the Veteran had been receiving 
psychiatric treatment since April 2009, that the Veteran met the 
clinical diagnostic criteria for Major Depressive Disorder, and 
suggests that this psychiatric disorder might be related to his 
claimed right ear otalgia.

In light of the above, the Board finds that another VA 
examination would be useful to resolve the Veteran's claim for a 
psychiatric disability.  Such VA examination should include an 
opinion as to whether the Veteran currently has a psychiatric 
disability and, if so, whether such psychiatric disability is 
etiologically related to his service-connected hearing loss or 
tinnitus, or to his claimed disabilities of right ear otalgia or 
hyperacusis.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  The RO/AMC should undertake appropriate 
development to obtain a copy of any outstanding 
records pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.  The Veteran should be afforded a VA 
examination by an examiner with appropriate 
expertise to determine if he has right ear 
otalgia or hyperacusis related to either his 
service or a service-connected disability.  The 
claims folder must be provided to and reviewed 
by the examiner.  Any indicated studies should 
be performed.  Based on examination results and 
a review of the claims folder, the examiner 
should provide an opinion as to whether a 
current right ear otalgia hyperacusis, or other 
disorder exists, and, for each such diagnosed 
disorder, whether it is at least as likely as 
not (a 50 percent or better probability) that 
such disorder is etiologically related to 
tinnitus, hearing loss, his participation in 
the 1998 VA tinnitus study, or any in-service 
noise exposure or other in-service event.  The 
rationale for each opinion expressed must also 
be provided.  The examiner should also state 
whether it is at least as likely as not that 
any current right ear disorder was aggravated 
(made permanently worse) by the service-
connected hearing loss or tinnitus.  Finally, 
with specific regard to the VA tinnitus study, 
assuming the accuracy of the Veteran's 
description of such study, the examiner should 
opine whether there was any carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in conducting the testing on the 
Veteran's ears.

All opinions should be accompanied by a clear 
rationale.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative. 

3.  The Veteran should be afforded a VA 
examination by an examiner with appropriate 
expertise to determine if he has a psychiatric 
disability related to his service-connected 
hearing loss or tinnitus, or to his claimed 
disabilities of right ear otalgia or 
hyperacusis.  The claims folder must be 
provided to and reviewed by the examiner.  Any 
indicated studies should be performed.  Based 
on examination results and a review of the 
claims folder, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (a 50 percent or better probability) 
that (A) according to the appropriate 
diagnostic criteria, the Veteran has a current 
psychiatric disorder, and (B) if so, whether 
any such diagnosed psychiatric disorder is 
etiologically related to, or has been 
aggravated by, tinnitus, hearing loss, right 
ear otalgia or hyperacusis, or some combination 
of these conditions.  The rationale for each 
opinion expressed must also be provided.

4.  Then, the RO/AMC should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  The requisite period of time 
for a response should be afforded.  Thereafter, 
the case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


